Judgment of the Supreme Court, Bronx County (Robert Seewald, J., at bench trial), rendered November 30, 1988, convicting defendant of criminal possession of stolen property in the fourth degree, possession of burglar’s tools and unauthorized use of a motor vehicle in the third degree, and sentencing him to an indeterminate term of imprisonment of 1½ to 3 years and two concurrent one-year jail terms, respectively, is unanimously affirmed.
The evidence at trial was sufficient to sustain the convictions for criminal possession of stolen property in the fourth degree and possession of burglar’s tools. The expert who testified at the trial as to the prerepair value of the vehicle did so based upon a personal inspection of the vehicle and his knowledge of the repairs that had been made. Thus the "actual condition” of the car at the time of the crimes charged *274was taken into account. (Cf., People v Rivera, 114 AD2d 305.) We also find that the evidence satisfactorily established that defendant possessed two screwdrivers with criminal intent. The screwdrivers were found in defendant’s back pocket, and the stolen car that defendant was driving bore hallmarks of forced entry. Concur—Kupferman, J. R, Carro, Milonas, Wallach and Smith, JJ.